 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters,Chauffeurs,Warehousemen,Stablemen and Helpers Local182 (S. A.Scullen Jr., F. B.Scullen,Sr., and C. S.Bans d%b/a S. A. Scullen Co.)andAmealBaird.Case 3-CB-975.May 1,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn February 1, 1967, Trial Examiner LowellGoerlich issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engagingin certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmativeaction, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with thiscaseto a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptions,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trail Examiner with the following modifications.According to the undenied and credited testimonythe relevant factsare asfollows.On June 17, 1966, the Employer, S. A. ScullenCompany, hired Ameal Baird, the Charging Partyherein, as a truckdriver at its road construction siteon Route 30 in upper New York State. The work atthis location was covered by a collective-bargainingagreement between Associated General Contractorsof America, New York State Chapter, Inc., and NewYork State Teamsters Council- Construction Di-vision. The councilis anorganization of Teamsterslocals including,inter alia,Respondent and anAlbany, New York, sister, Local 294. The jobsitewas in Respondent's jurisdiction and Baird, at thetime of his employment with Scullen, was a paid-upmember of Local 294.The contract in effect between the Employer andRespondentcontainsaunion-securityclauseproviding in pertinent part:It shall be a condition of employment that allemployees of the Employer covered by this'Under the terms of the contract, Job Steward DePietro had noauthority to collect money from Baird2 In the vernacular of the individuals involved herein to "knockoff" is to lay off ordismissAgreement who are members of the Union ingood standing ... shall remain members in goodstanding....The failure of any person to become amember of the Union ... shall obligate theEmployer, upon written notice from the Unionto such effect and to the further effect thatUnionmembership was available to othermembers, to forthwith discharge such person.Further, the failure of any person to maintainhisUnion membership in good standing asrequired herein shall, upon written notice to theEmployer by the Union to such effect, obligatethe Employer to discharge such person.The agreement defines "Union" as any of themember locals of the New York State TeamstersCouncil-Construction Division. Thus, a member ingood standing in Teamster's Local 294 has compliedwith the union-security clause of the contract, andcannot be discharged pursuant thereto.On the same day that Baird was hired,Respondent's job steward, DePietro, approachedhim and asked whether he had a paid-up book. Bairdproduced his most recent dues receipts and aTeamstersidentificationcardforDePietro'sinspection. DePietro said that Baird "had to pay afee" but did not say why he wanted a fee or theamount thereof. A week later DePietro came up toBaird at the jobsite and told him to "pay off." Bairdthen asked DePietro the amount of the "payoff," butthe latter did not answer. As DePietro walked awayBaird told him that if any money was involvedDePietro should send Respondent Local 182'sbusiness agent to talk to him. IBaird's last meeting with DePietro took place onthemorning of July 19, 1966. Earlier that dayDePietrohad told Baird's brother, John, theEmployer's job superintendent, that he was going tolay off Ameal because the latter would not cooperateand was doing a lot of swearing. As Ameal Bairdstarted toward his truck DePietro drew near to himand said he had to "knock" Baird off.2 When Bairdasked him why, DePietro replied that it was becauseof Baird's failure to "cooperate." DePietro did notelaborate further. Baird then left the site and wenthome.3Shortly thereafter, on the same day, DePietro paida visit to Joseph Quinn, the Employer's timekeeper.DePietro told Quinn that Baird could no longer workon the job. Quinn made a notation to this effect in hisjobdiary and asked DePietro for the reason.DePietro stated, "noncooperation with the Union."Quinn then inquired as to the meaning of"noncooperation with the Union." DePietro merelyrepeated this reason, adding that it was the decisionIAs to his reason for so doing Baird testified, "DePietroknocked me off and at that time when he knocked me off, Ifigured-I was burning up inside and I took off "164 NLRB No. 38 TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN, LOCAL 182235of his business agent. At the hearing DePietroadmitted that Baird's termination "had nothing to dowithdues,"orwith slips from or showingmembership in the other union.Baird returned to the jobsite at noon on July 19 tofind out DePietro's full name so that he could givethe New York State Labor Relations Board all thedetails surrounding his layoff. He asked Quinn forthis information and told the latter that DePetro had"knocked him off" the job. Quinn acknowledged hisawareness of this fact. Superintendent John Bairdtestified that on the same day he informed SteveScullen, one of the three partners in S. A. ScullenCo., of his brother's encounter with DePietro.Scullen responded to Baird's report as follows,"That's strictly none of the Company's doings, thatis between him and the Union."A week after DePietro laid him off, Ameal Bairdvisited thesite againand asked Quinn if Scullen hadreceived notice from Respondent that Baird was toreturn to his job. Quinn replied that the EmployerhadnotreceivedsuchinstructionsfromRespondent. Thereafter, on September 12, 1966,Baird was put back to work. He worked untilSeptember 27, when the job was completed. At thetime of Baird's reemployment all of Respondent'smembers, including Job Steward DePietro, had leftthe site.Although Baird was never explicitly told by hisEmployer that he was discharged, we find, with theTrial Examiner, that the Employer's knowledge ofDePietro's layoff of Baird, and the reasons therefor,represented acquiescence in Respondent's conductand a constructive discharge of Baird.Thus the record evidence indicates that Baird hadcomplied fully with thetermsof theunion-securityclause in the collective-bargaining contract betweenthe Employer and Respondent. The record furthershows that Baird was not discharged for violatingthisprovisionoftheagreement,butfor"noncooperation," a term whose meaning JobSteward DePietro never clarified. Section 8(b)(2) ofthe Act expressly forbids a labor organization or itsagent to cause or attempt to cause an employer todiscriminate against an employee for reasons otherthan his failure to pay the periodic dues andinitiation fees uniformly required as a condition ofacquiring or retaining membership. Accordingly, wefind,with the Trial Examiner, that Respondentviolated Section 8(b)(2) and (1)(A) of the Act byattempting to cause and causing the discharge ofAmeal Baird.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Teamsters, Chauffeurs,Warehousemen, Stablemen and Helpers Local 182,its officers, agents, and representatives, shall taketheaction set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner: On the chargesfiledby Ameal Baird against Teamsters, Chauffeurs,Warehousemen, Stablemen and Helpers Local 182, hereinreferred to as the Union, on August 25, 1966, the GeneralCounsel of the National Labor Relations Board, by theRegionalDirector for Region 3, on October 14, 1966,issued a complaint and notice of hearing naming the Unionas the Respondent. The complaint in substance allegedthat on or about July 19, 1966, the Respondent Unionattempted to cause and did cause S. A. Scullen, Jr., F. B.Scullen,Sr., and C. S. Hans, copartners doing businessunder the trade name and style of S. A. Scullen Co.(hereinafter referred to as Scullen or the Employer) todischarge Ameal Baird, the Charging Party, its employee,in violationof Section 8(b)(1)(A)and (2)of the Act. TheRespondent Union filed a timely answer to the complaintinwhich it denied that it had engaged in the unfair laborpractices alleged but admitted that "[o]n or about July 19,1966,Respondent attempted to cause and did causeScullen to discharge Baird, its employee from the Route 30jobsite." The Respondent Union further answered that"petitioner was dismissed from his employment pursuantto the union-security clause' in the Labor Agreementbetween the Employer and the Union."iThe union-security clause provided-ARTICLE 3-CONDITION OF EMPLOYMENT3 1 It shall bea condition of employmentthatallemployeesof the Employer covered bythis Agreement whoare membersof the Unionin good standingon the effectivedate of this Agreementshall remain members in goodstanding andthose whoare not memberson the effectivedate of this Agreement shall, on the eighth (8th) day followingthe effective date of this Agreement,become and remainmembers in good standingin the UnionIt shall also be acondition of employmentthat allemployees covered by thisAgreement and hiredon or afterits effectivedate shall, onthe eighth(8th)day followingthebeginning of suchemployment become and remain members in good standingin the Union.The failure of any personto become a memberof the Unionat the required time shall obligate theEmployer, uponwritten noticefrom the Union to such effectand to thefurther effect that Unionmembershipwas available to suchperson on the same terms and conditionsgenerally availabletoothermembers, to forthwithdischarge such person.Further, the failure ofany person to maintainhisUnionmembership in good standing as required herein shall, uponwritten noticeto the Employer by the Union to such effect,obligate theEmployer to dischargesuch person"Union"was defined as "New York State TeamstersCouncil-ConstructionDivision,composed of Local UnionsNos. 65, 182, 294, 317, 398, 506, 529, 648, 649, 687 and 693,affiliatedwith the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America." 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus the issue raised by the pleadings is whether theRespondent Union attempted to cause and did causeScullen to discharge Baird, its employee, pursuant to theunion-security clause in the labor agreement between theEmployer and the Union as the Union claims or whether,asclaimed by the General Counsel, the admitteddischarge of Baird violated Section 8(b)(1)(A) and (2) of theAct2 in that Baird was discharged from its employment fora reason other than Baird's failure to tender periodic duesand initiation fees uniformly required as a condition ofacquiring or retaining membership.This matter came on for hearing before me in Albany,New York, on November 30, 1966. At the time of thehearing the General Counsel and the Respondent Unionwere represented by counsel and the Charging Party,Ameal Baird, appearedin propria persona.Each partywas afforded full opportunity to present evidence relevanttothe issues, to call, examine, and cross-examinewitnesses, to present oral argument, to file proposedfindings and conclusions, and to file briefs. Briefs weresubmitted by the General Counsel and the RespondentUnion which have been duly considered by me.On the record as a whole and from my observation of thewitnesses, I make the following:FINDINGS OF FACT AND CONCLUSIONSI.THE BUSINESSOF THE EMPLOYINGENTERPRISEAmeal Baird was employed on June 17, 1966, by Scullenas a truckdriver at a jobsite (herein referred to as theRoute 30 jobsite) located halfway between Wells andSpeculator on Route 30 in Hamilton County, New York. Atalltimesmaterial herein, Scullen has maintained itsprincipal office and place of business at 6 Second Street inthe city of Waterford, New York, and is and has been at alltimes material herein engaged as a general contractor inthe road construction industry at said location and otherlocations including the Route 30 jobsite referred to above.During the past year Scullen, in the course and conductof its business operations, purchased, transferred, anddelivered to its various construction sites and places ofbusiness cement, pipe, and other goods and materialsvalued in excess of $50,000, which goods and materialsvalued in excess of $50,000 were transported to saidconstruction site and places of business from, andreceived from, other enterprises located in the State ofNew York, which other enterprises had received the saidgoods andmaterialsdirectly from States other than NewYork State.zSec. 8(b)(1)(A) and (2) provides:It shall be an unfair labor practice for a labor organizationor its agents-(1) to restrain or coerce (A) employees in the exercise ofthe rights guaranteed in section7:Provided,That thisparagraph shall not impair the right of a labor organization toprescribeitsown rules with respect to the acquisition orretention of membership therein ....(2) to cause or attempt to cause anemployer todiscriminate against an employee in violation of subsection(a)(3) or to discriminate against an employee with respect towhom membership in such organization has been denied orterminated on some ground other than his failure to tenderDuring the past year Scullen, in the course and conductof its business operations, performed services valued inexcess of $50,000 of which services valued in excess of$50,000were furnished to various other enterprises,including the State of New York, located in the State ofNew York, which other enterprises annually produce andship goods and perform services valued in excess of$50,000 directly out of the State of New York.3I find, as is admitted by the Respondent Union, thatScullen is now and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.H.THE LABORORGANIZATION INVOLVEDTeamsters,Chauffeurs,Warehousemen,Stablemen andHelpersLocal182 is a labor organization within themeaning of Section 2(5) of the Act.4III.THE ALLEGED UNFAIR LABOR PRACTICESThe FactsOn June 17, 1966, Scullen, through its superintendent,John A. Baird,5 employed Ameal Baird as the driver of aSand Truck Company truck at the Route 30 jobsite. Thetruckwas "hired" by Scullen from the Sand TruckCompany until the latter part of September 1966. Bairdoperated the truck between the dates of June 17 andJuly 19, 1966, and September 24 and 27, 1966, at whichtime work at the jobsite was completed. The GeneralCounsel claims that Baird was discriminatorily separatedfrom employment between the dates of July 19 andSeptember 24, 1966.The work at the Route 30 jobsite was covered by anagreement executed on March 4, 1965, by and between theLabor Relations Division of the Associated GeneralContractors of America, New York State Chapter,Inc., acting for and on behalf of the present and futuremembers and the New York State Teamsters Council-ConstructionDivision,composed of Local UnionsNos. 65, 182, 294, 317, 398, 506, 529, 648, 649, 687,and 693, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica. (Emphasis supplied.) At the time of his hireAmeal Baird was a paid-up member of Local 294. Thejobsitewas in the territorial jurisdiction of theRespondent, Local 182.the periodic dues and initiation fees uniformly required as acondition of acquiring or retaining membership..Sec. 8(a)(3) of the Act providesin part:It shall be an unfair labor practice for an employer-(3)by discrimination in regard to hire or tenure ofemployment or any term or condition of employment toencourageordiscouragemembership in any labororganization ....3The foregoing facts are admitted in the Respondent Union'sanswer.4The Unionso admits in its answer.5 John A. Baird is the brother of Ameal Baird. TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN, LOCAL 182237Shortly after his ethployment Baird was accosted byJohn DePietro, the job steward for Local 182.6 Accordingto DePietro he asked Baird whether he was a member ofthe Union, whereupon Baird "started hollering." Bairdsaid "You G- D- fools, you're all the same. . . . I got abook.... It belongs to Albany' and I can't get a job andguys without books can't get along." At this point Baird"started swearing and cussing." DePietro said, "if that'sthe way you feel about it" and walked away. DePietro didnot ask Baird to become a member of Local 182.Baird's version was somewhat different. Baird testifiedthat in response to DePietro's question, he "showed him areceipt and an identification card" for Local 294. DePietrothen said that Baird "had to pay a fee." DePietro did notreveal why he wanted the fee or the amount demanded.DePietro testified that after his first encounter withBaird he reported to Union Business Agent Carmen Citrothat Baird would not show him "no book or anything thathe was a member of the Union."" The business agentadvised DePietro to ask for evidence of membership.DePietro returned to Baird and notified him that thebusiness agent had sent him to check his "slip." Bairdcommenced swearing and said "That G- D- s. o. b., lethim come himself." DePietro "got burned up" and left. Hereported the incident to his business agent who directedhim "to knock him off."Again Baird's version differed. According to Baird,DePietro told him "to pay off" or he "wouldn't have nojob." Baird asked him for the amount of the "payoff" butreceived no answer. Baird told him that if there was anymoney involved with Local 182, "to send his businessagent down" and he would talk to him.9Carmen Citro, the vice president and business managerofLocal 182, confirmed that DePietro had reportedBaird's reluctance to prove union membership. On asubsequent occasion DePietro described his difficultieswith Baird and that he was unable to ascertain whetherBaird was a member of the Union. He informed Citro thatBairdwas the brother of the superintendent. Citroadvised, "[T]hen go ask the superintendent does he carrya book from the Union." DePietro was also told to contactSteve Scullen, one of the copartners. Later, DePietrcreported that he had been unsuccessful in obtaining proofof membership. Citro advised, "Knock him off1it or havehim show proof of membership."On July 19, 1966, DePietro confronted SuperintendentBaird with the statement that he . "had to go over and tellBaird here that [he] had to lay him off because hewouldn't co-operate with [him], doing a lot of swearing."Superintendent Baird responded that it was betweenAmeal Baird and him and he did not "want nothing to dowith it."11According to DePietro, after his conversation withSuperintendent Baird he approached Ameal Baird andsaid, "[W]e're going to have to knock you off because youwouldn't co-operate12 with me." Baird jumped out of hiscar and DePietro left. Baird's testimony was substantiallythe same as that of DePietro. Baird added that he askedDePietro whether the reason was because it was raining.DePietro answered that the reason was because he"wouldn't co-operate." Baird told Cole, the owner of thetruck which Baird was driving, that DePietro had knockedhim off and that he was going to call the State Labor Boardto find out where he stood. Baird went home and called theState Labor Board.13In the meantime DePietro visited Joseph B. Quinn,Scullen's timekeeper, between 8 and 10 o'clock. Heinformed Quinn that Baird could no longer work on thejob. Quinn made an entry in the job diary to that effect andasked DePietro the reason. DePietro answered "for nonco-operation with the Union." Quinn asked him what hemeant by "nonco-operation with the Union." He answered,"[F]or nonco-operation with the Union." DePietro said itwas the decision of his business agent. Quinn related theincident to Superintendent Baird about 10 o'clock of thesame day.Around noon Baird returned to the jobsite and askedQuinn for the steward's name. Quinn gave BairdDePietro's name at which time Baird commented thatDePietro had knocked him off. Quinn responded that hehad heard about it.Superintendent Baird advised Steve Scullen, one of theowners, that DePietro had knocked off Ameal Baird.Scullencommented, "That's strictly none of theCompany's doings, that is between him and the Union."Baird returned to the jobsite a week after his separationand asked Quinn if Scullen had any notice from the Unionfor his return to work. Quinn's answer was in the negative.In the meantime Baird had approached the president ofLocal 294 with a request to "straighten things out" withLocal 182. Baird was told that there was nothing that couldbe done because "it was two different locals."After the Union had left the jobsite Baird was put backtowork driving the Sand Truck Company truck. Heworked from September 12 to 27, 1966, at which time thejob was finished.6Under the labor agreement in effect between the Employerand the Union it is provided in respect to job stewardsThe authority of job stewards and alternates so designatedby the Union shall be limited to, and shall not exceed, thefollowing duties and activities*(a)The investigation and presentation of grievances inaccordance with the provisions of the collective bargainingagreement(b)The transmission of such messages and informationwhich shall originate with, and are authorized by the localunionoritsofficers,providedsuchmessages andinformation(1)have been reduced to writing, or(2) if not reduced to writing, are of a routine natureand do not involve work stoppages, slowdowns, refusaltohandle goods, or any other interference with theEmployer's businessrLocal 294 was located in Albany8DePietro testified on cross-examination that he had informedCitro that Baird claimed membership in Local 294 but would notshow him his "book " Citro's testimony was to the contrary9Under the labor agreement the steward had no authority tocollect money from Baird10DePietro defined "knock off" as "to lay off, dismiss "Such was DePietro's version Superintendent Baird testified,he said, `What seems to be the matter with Ameal9' I said,'Idon't know ' He said, `Well,' he says, 'if he don't co-operate withme, I'll have to knock him off' And I said, `John,' I said,`whatever is between you and the Union man here, I do not figurethat I'm concerned in any way, shape or manner. I have nothing todo with the Union' .Well, I asked him what was the reason,was he back onhisdues or somethtng2He told me no, that hewouldn't co-operate. And I said that was nothing to me what youand him does between the Union which I have no part in any way,shape or manner with it " (Emphasis supplied )i2DePietro defined "nonco-operation" as "he wouldn't talk tome in a decent way, swearing and everything like that."10Superintendent Baird testified that Clifford Cole told himthat DePietro had knocked off Baird 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Citro, he at no time contacted Local 294.Citro said that Baird was the first employee who wasknocked off on "his road builders." Citro admitted that thecontract required a written notice to be served upon theEmployer beforedismissalcould be effected. He testified,"So if I didn't give the written notice, then the Employerwas wrongin dismissinghim." The Employer was notserved with a written notice nor was Baird ever notified ofthe amount of dues he was required to pay." Citro saidthat he first learned of Baird's membership in Local 294when he was called by a representative of the NationalLabor Relations Board on August 25, 1966.''DePietro admitted that Baird's knocking off "hadnothing to do with dues" and "[n]othing to do with slipsfrom or showing membership in the otherunion."ConclusionsFirst:It is only reasonable to conclude from theforegoing detailed facts, as well as from the record as awhole, that Baird was "knocked off' his job "for nonco-operation with the Union" or as elucidated by DePietro,"doing a lot of swearing," and not for Baird's failure totender the periodic dues and initiation fees uniformlyrequiredasaconditionofacquiringor retainingmembership in a labor organization pursuant to a contractauthorized by the provisions of Section 8(a)(3) of the Act. Itis clear that the provisions of the labor contract were notadhered to in procuring Baird's separation fromemployment.However, the first question which presents itself iswhether the Employer, Scullen, may be charged with thedismissal of Baird or as claimed by the Union Respondent,"Baird merely walked off the fob...." On this point Iconclude that the Employer's participation in the incidentof Baird's departure was such as to charge it with Baird'sconstructive discharge.While the Employer possessed actual knowledge of thereasons stated by the Respondent Union for Baird'sdeparture through the communications of Union StewardDePietro, it made no effort to countermand the action ofDePietro nor did it effect Baird's reinstatement until afterrepresentatives of Local 182 had left the jobsite. TheEmployer's intent to continue Baird as separated fromemployment is fully manifested by its failure to put Bairdback to work after it had learned of the cause of hisdeparture when he returned to the jobsite on the day of theincident and, again later, when he returned to inquirewhether the Employer had any notice from the Union forhis return to work. Superintendent Baird's attempt towash his hands of the whole matter by telling DePietrothat the controversy was between the Union and Baird andthat he was not "concerned in any way, shape or manner"did not exculpate the Employer from the consequences ofDePietro'sdirectiontoBaird to leave Scullen'semployment, but trenchantly revealed the Employer'sacquiescence inDePietro'sconduct.The followinglanguagefromJ.W. Bateson Company, Inc.,134 NLRB1654, 1656, is apposite:... silence ... when according to ordinary experiencean employer would be expected to speak if he did notacquiesceintheUnion'sadamantposition,established a situation in which [the employee]could,and did, reasonably conclude that theCompany assented to the Union's insistence that henot work. Thus Sutton's leaving the job cannot befound to be a voluntary act on his part but rather onemotivated by the Company's conduct in creating theimpression that it had assented to the unlawfulposition taken by the Union. Accordingly, we find thatRespondentCompany by failing to dispel thisimpression constructively discharged [the employee]in violation of Section 8(a)(3) and (1) of the Act.In the instantcase there is no room for doubt that theEmployer, when it was first advised of the Union'sintention to "knock off" Baird and thereafter, conducteditself insucha manner asto confirm its acquiescence inthe action taken by DePietro. By the Employer's failure todispel the impression either by words or action that itassented to Baird's departure from employment at thebehestof the Union, the Employer constructivelydischargedBaird.Moreover, at the time of Baird'sdeparture from employment, the Respondent knew that itcould not justify his discharge because it had reasonablegrounds for believing that membership in the Union wasnot available to Baird on the same terms and conditionsgenerally applicable to other members, or because it hadreasonable grounds for believing that his membership wasdenied or terminated for reasons other than his failure totender the periodic dues and theinitiationfees uniformlyrequiredasaconditionofacquiringorretainingmembership.Second:The Respondentin itsbrief contends:HAD THE UNION CAUSED BAIRD'S DISCHARGEIT WOULD have been legal and proper since therewas a valid securityclausein the agreement.The Respondentreasonsthat Baird was required undertheunion-security clause to become a member ofLocal 182 or prove membership in Local 294 within 8 days.He did neither. Therefore he was properly discharged. Noauthorities are cited for the Respondent Union's position.This argument fails for tworeasons:(1) Baird provedmembership in Local 294; 'b (2) Baird's constructivedischarge was not effected because Baird did not becomeamember of Local 182 or because he did not provemembership in Local 294. Baird's discharge occurredbecause he was uncooperative with the Union which,according to DePietro, had "nothing to do with dues."Indeed, Baird's separation from employmentwas not incompliance with the union-security clause." Moreover, itseemsunreasonableto assumethat it was intended by theparties that the Employer's contractual obligation to14Citro testified that had Local 182 received proof that Bairdwas a member of 294 he "would have wrote a letter to thePresident of the Local in Albany of 294 and have this man work in[his] jurisdiction Therefore, the President of 294 would send mea transfer for work in [his] jurisdiction and Baird would have topay dues into [his] local " In the alternative Baird could haveremained a member of Local 294 and paid a service charge toLocal 18211DePietro testified that he reported to Citro that Baird said hewas a member of Local 294 and Citro told him to find out if he hadany receipts to show that he was a member of Local 294isBaird's credited testimony established that he was a memberof Local 294 and that he displayed evidence of such fact toDePietro Baird testified, "Mr DePietro came up and asked me ifIhad a paid-up book and I showed him a receipt and anidentification card[for]Local 294 " DePietro admitted thatBaird told him that he had a book from Local 294 Thus it issignificant that DePietro did not ask Baird to become a member ofLocal182 at the time'rUnion Business Manager Citro testified, "So if I didn't givethe written notice, then the Employer was wrong in dismissinghim" TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN, LOCAL 182discharge employees for failure to "become and remainmembers in good standing in the Union" embraced theobligation to discharge an employee for failure tocooperate with the Unionin a matterwhich had "nothingto do with dues," for so to construe the union-securityclause would cast doubt upon the validity18 of the clause inview of thelimitationsset forth in Section 8(a)(3) of theAct.Nevertheless, the issuesremainas to whether Baird'-constructive discharge for noncooperation with the Unionconstituted "discrimination" as that termisused inSection8(a)(3),andwhetherthedischarge,ifdiscriminatory,did"encourageordiscouragemembership" in a labor organization." The burden ofproof as to theseissueswas with the General Counsel.A. InN.L.R.B. v. Local 50, American Bakery &ConfectioneryWorkers Union, AFL-CIO (Ward BakingCo.), 339 F.2d 324, 327 (C.A. 2), the court said:Stated concisely, we believe that an employee isunlawfully "discriminated" against when a distinctionismade arbitrarily or without sound basis and to hisdetriment. [Citation.] It is clear to us, moreover, thatthe provisions of the Labor Act under considerationaremeaningful only if they are read to forbid such"discrimination"20 notonly between union membersand non-members or between good members and badmembersbut inall decisions which depend primarilyupon union membership consideration.21On the subject of discrimination the Supreme Court hassaid inThe Radio Officers' Union of the CommercialTelegraphers Union, AFL, etc. v. N.L.R.B., supra,39:. involuntary reduction of seniority, refusal to hirefor an available job, and disparate wage treatment areclearly discriminatory.Itwould seem that discharge for lack of cooperationwith the union would constitute an even more markeddiscrimination than that mentioned by the Court, since adischargeresults inmore than a reduction of seniority; itresults in the absolute abolishment of seniority.Baird'sconstructivedischargewas for a causeunrelated to the employment relationship with hisEmployer. It pertained to the compliance with a union ruletailored to fit aunionsteward's pleasure. The dischargemanifesteddissimilar treatmentfor good and bad unionmembers stemming from membership considerationsalone.The Union's decision was clearly arbitrary andwithout sound basis and to Baird's detriment. I find thatBaird's constructive discharge constituted "discrimina-tion" as such term is used in Section 8(a)(3) of the Act.N.L.R.B. v. Local 50, American Bakery & ConfectioneryWorkers Union, AFL-CIO, supra.1s "the legislative history clearly indicates that Congressintended to prevent utilization of union-security agreements forany purpose other than to compel payment of union dues andfees "RadioOfficers'Union of theCommercialTelegraphersUnion, AFL (A H Bull SteamshipCompany) v N L R.B,347 U.S17, 41.is "the only encouragement or discouragement of unionmembership banned bythe Actis that which is accomplished bydiscrimination"Local 357,InternationalBrotherhoodof239B.The final question to be resolved is whether Baird'sconstructive discharge for noncooperation with the Unionencouraged or discouraged membership in any labororganization.Discrimination aimed at encouraging or discouragingemployees to join, retain membership,or remain in goodstandingin a union, except where an employer has enteredinto aunion-security contract valid under the Act with aunion, is proscribed; but Section 8(a)(3) of the Act does notoutlawallencouragementanddiscouragementofmembership in a labor organization. Only such is outlawedas is accomplished by discrimination. Nor does Section8(a)(3) outlaw discrimination in employment as such; onlysuch as encourages or discourages membershipin a labororganization.The Radio Officers' Union of the CommercialTelegraphers Union, AFL, etc. v. N.L.R.B., supra,42, 43.... encouragementto remain ingood standing in a unionis proscribed."Idem., 42.The Supreme Court also said:Encouragement and discouragement are "subtlethings" requiring "a high degree of introspectiveperception."Idem.,51.The pressure put on Baird was not necessarily of asubtlenature.Baird'sdischargewas a practicaldemonstration of what employees could expect if they didnot accommodate the will of the Unionas itinterpretedapproved behavior of its members. Employees wereencouraged thereby to become members in suchstandingas would conform to the Union's pleasure. Only then couldthey be assured of the Union's favorable considerationwhich, if flouted, would result in their potentialdischarges. Furthermore, a nonmember could reasonablyconclude that if Baird, a member, was discharged fornoncooperation with the Unionin a matterwhich had"nothing to do with dues," a nonmember would be showneven less consideration if he refrained from unionactivities as privileged him under Section 7 of the Act.Baird's constructive discharge breached employees' rights"to freely exercise their right to join unions, be good, bad,or indifferent members or abstain from joining any unionwithout imperiling their livelihood."The Radio Officers'Union of the Commercial Telegraphers Union, AFL, etc.v.N.L.R.B., supra, 40The action taken by the Union was neither sanctionedby the union-security agreement nor did it come within theexceptionset out inthe provisos attached to Section8(a)(3). Thus the Union, by requesting such discrimination,and the Employer, by submitting (in effect) to suchunlawful request, deprived Baird of rights guaranteed bythe Act.Upon the entire record, I find that by attempting tocauseand by causing the Employer, Scullen, todiscriminateagainst Baird in violationof Section 8(a)(3) ofTeamsters,etc. (Los Angeles-Seattle Motor Express v.N L R B.,356U.S 667,67620 "Discrimination"isdefinedasthe"actof treatingdifferently;treating onedifferently from another " 27 C J SDiscrimination 30121 InN L R B. v Local 50,AmericanBakery & ConfectioneryWorkers Union,AFL-CIO, supra,court found discriminationwhere the union sought discharge of an employee because he"`had taken a transfer card andwas not entitled to recall ". 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act,22 the Respondent Union violated Section 8(b)(2)and (1)(A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent Union set forth insection II, above, occurring in connection with theRespondent's operations described in section I, above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYHavingfound by the aforementioned conduct that theRespondent Union has violated Section 8(b)(1)(A) and (2) ofthe Act, it will be recommended that the RespondentUnion cease and desist fromengagingin such conduct inthe future and affirmatively take such action as willdissipate the effects of its unfair labor practices. It isfurther recommended that the Respondent Union notifythe Employer, Scullen,in writing,with a copy to AmealBaird, that it withdraws its objection to the Employer'semployment of Baird and does not oppose hisreinstatementor the restoration of his seniority as itexisted on July 19, 1966, the date of his discharge orsuspension.It isfurther recommended that the Respondent Unionmake Ameal Baird whole for any loss of pay suffered byreasonof thediscrimination against him,by payment tohim ofa sumof money equal to the amount he wouldnormally have earnedaswagesfrom the date of thediscrimination until Baird's reinstatement,less his netearningsduring this period. The loss ofearningsshall becomputed in the manner prescribed in F.W. WoolworthCompany,90 NLRB 289, and with interest on the backpaydue in accordance with Board policy setout inIsisPlumbing & Heating Co.,138 NLRB 716.Conclusions of Law1.S. A. Scullen,Jr., F. B.Scullen,Sr., andC. S. Hansd/b/a S.A. Scullen Co.,isan employer engaged incommerce within the meaning of Section 2(6) of the Act.2.Teamsters,Chauffeurs, Warehousemen,Stablemenand HelpersLocal 182is a labor organization within themeaning of Section 2(5) of the Act.3.By causing Scullen to discriminate against AmealBaird in violation of Section 8(a)(3) of theAct, theRespondent Union has engaged in and is engaging inunfair labor practices affecting commerce within themeaning of Section 8(b)(2) and(1)(A) of the Act.22Under proviso(B) of Sec 8(a)(3) an employer may effectuateonly if he hasreasonable grounds for believing that"membership was denied orterminated for reasons other than the failure of the employee totender the periodic dues and initiation fees uniformly required asa condition of acquiring or retaining membership" "No otherdiscrimination aimed at encouraging employees to loin, retainmembership,or stay in good standing in a union is condoned."RadioOfficers'Union,etc v.N.L R.B.,supra,41,42 At the timeBaird left Scullen's employment,the Employer knew that suchseparation was not caused by Baird'sbreach ofa lawful union-security agreement but was causedby the Union'smaintainingthat Baird was not otherwise cooperating with the Union.23 In the event that this RecommendedOrder be adopted by4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSections 2(6) and (7) of the Act.RECOMMENDED ORDER23Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record of the case,it isrecommended that the Respondent Union, Teamsters,Chauffeurs,Warehousemen, Stablemen and HelpersLocal 182, its officers, agents, and representatives, shall:1.Cease and desist from:(a)Causing or attempting to cause S. A. Scullen, Jr., F.B. Scullen, Sr., and C. S. Hans d/b/a S. A. Scullen Co., orany other employer, to discriminate against Ameal Bairdin violation of Section 8(a)(3) of the Act.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership ina labor organization as a condition of employment inaccordance with Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Make whole Ameal Baird for any loss of pay sufferedas a result of the discrimination against him in the mannerset forth in the above section entitled "The Remedy."(b)Notify Ameal Baird and the Employer, in writing,that it withdraws its objections to Baird's employment anddoes not oppose reinstatement of his full seniority rights orother rights and privileges as they existed on July 19, 1966,the date of discharge.(c)Post at its business office and meeting place orplacescopiesoftheattachednoticemarked"Appendix."24 Copies of said notice, to be furnished bythe Regional Director for Region 3, after being duly signedbyanauthorizedrepresentative,shallbepostedimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to its members arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(d)Forward signed copies of the Appendix to theRegional Director for posting by the Employer at its placeof business.(e)Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Recommended Orderwhat steps Respondent has taken to comply herewith.25It is recommended that the complaint be dismissedinsofaras italleges violations of the Act other than thosefound in this Decision.the Board, the word "Order" shall be deemed substituted for thewords "Recommended Order "24 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "25 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith." TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN,LOCAL 182APPENDIXNOTICE TO ALLMEMBERSOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN, STABLEMEN AND HELPERS LOCAL 182Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:In a hearing conducted by a Trial Examiner for theNational Labor Relations Board on November 30,1966, our steward on the jobsite of the S. A. ScullenCo. between Wells and Speculator on Route 30 inHamiltonCounty,New York, testified that heknocked employee Ameal Baird off his job because hewould not cooperate with the Union. The stewardtestified, "I had to lay him off because he wouldn't co-operate with me, doing a lot of swearing ... hewouldn't talk tome ina decent way, swearing andeverything like that." He said that Baird's knockingoff had "nothing to do with dues." Baird at the timewas amember of Local 294.The National Labor Relations Act provides thatneither the Union norits agentscan cause or attemptto cause an employer to knock an employee off forthis reason. An employee may be knocked off for thefailure of an employee to tender the periodic dues andthe initiationfees uniformly required as a condition ofacquiringor retainingmembership in the Union if alabor contract so provides. What our steward did waswrong.241We are therefore making Ameal Baird whole forany loss of pay he has suffered because of themisconduct of our steward.We shall not in the future knock off an employee forthe same reason for which Baird was knocked off; norare our stewards authorized to do so. We shall strivein the future to preserve the rights which areguaranteed our members by the National LaborRelations Act.TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN,STABLEMEN AND HELPERSLOCAL 182(Labor Organization)DatedBy(Representative)(Title)Note: We will notify the above-named employee ifpresently serving in the Armed Forces of the United Statesof his right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, Fourth Floor,The 120 Building, 120 Delaware Avenue, Buffalo, NewYork 14202, Telephone 842-3100.